      Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                     Notice Page 1 of 6
Information to identify the case:
Debtor 1              Donna Jean Shoemake                                               Social Security number or ITIN        xxx−xx−2611
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Louisiana
                                                                                        Date case filed for chapter 7 3/17/21
Case number:          21−10338 Section A Office Code: 2


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Donna Jean Shoemake

2.      All other names used in the
        last 8 years

3.     Address                               4945 Gloria Drive
                                             Lafitte, LA 70067

4.     Debtor's attorney                     Michele C. Stross                                      Contact phone 504−374−0977
                                             Southeast Louisiana Legal Services
       Name and address                      401 Whitney Avenue                                     Email: mstross@slls.org
                                             Suite 520
                                             Gretna, LA 70056

5.     Bankruptcy trustee                    Barbara Rivera−Fulton                                  Contact phone (504) 402−1220
                                             P.O. Box 19980
       Name and address                      New Orleans, LA 70179                                  Email: barbararfulton2015@gmail.com −−>
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                    Notice Page 2 of 6
Debtor Donna Jean Shoemake                                                                                                  Case number 21−10338


6. Bankruptcy clerk's office                   United States Bankruptcy Court                                 Hours open:
                                               Eastern District of Louisiana                                  8:30 − 4:30 Monday − Friday
   Documents in this case may be filed at this Hale Boggs Federal Building
   address. You may inspect all records filed 500 Poydras Street, Suite B−601                                 Contact phone (504) 589−7878
   in this case at this office or online at    New Orleans, LA 70130
   https://pacer.uscourts.gov.
                                                                                                              Date: 3/17/21

7. Meeting of creditors                         April 23, 2021 at 01:00 PM                                    Location:

   Debtors must attend the meeting to be       The meeting may be continued or adjourned to a later date. Telephone Conference
   questioned under oath. In a joint case,     If so, the date will be on the court docket.
   both spouses must attend. Creditors may     At the meeting, the trustee may give oral notice of an        Trustee:
   attend, but are not required to do so.      intention to abandon estate property.                         Barbara Rivera−Fulton
                                               Debtor attorneys will be responsible for verifying both the
                                               debtors' photo ID and the debtors' social security number     Call In Number: 877−772−3944
                                               on the record. If you are a pro se debtor who appears by      Call In Passcode: 2951486
                                               telephone, the trustee may require that you appear at a
                                               continued meeting in order to present your proof of
                                               identification and social security number and to affirm that
                                               you were the one who testified at the telephonic meeting. If
                                               you have any questions or concerns, please contact your
                                               attorney or the bankruptcy case trustee (see box 5).
   Debtor(s) must inform the court of any change of address as long as this case or any related adversary proceeding is pending. B. R. 4002. Failure to
   do so may result in dismissal of the case.



8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                  Filing deadline: 6/22/21
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.
   Financial Management Course:                 Certification About a Financial Management Course (Official Form 423) for individual chapter 7 debtor
                                                due 60 day after first date set for the meeting of creditors.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property
     Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                    Notice Page 3 of 6
                                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                              that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                              receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 2
           Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                          Notice Page 4 of 6
                                                              United States Bankruptcy Court
                                                               Eastern District of Louisiana
In re:                                                                                                                 Case No. 21-10338-MSG
Donna Jean Shoemake                                                                                                    Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 053L-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Mar 18, 2021                                               Form ID: 309A                                                             Total Noticed: 55
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 20, 2021:
Recip ID                Recipient Name and Address
db                    + Donna Jean Shoemake, 4945 Gloria Drive, Lafitte, LA 70067-5251
smg                   + Collector of Revenue, City of New Orleans, Department of Finance, 1300 Perdido Street, RM 1W15, New Orleans, LA 70112-2128
smg                     U. S. Attorney's Office, Eastern District of Louisiana, 650 Poydras Street, Suite 1600, New Orleans, LA 70130-7212
3863516               # Atmos Energy, PO Box 790311, Saint Louis, MO 63179-0311
3863517               + Bone and Joint Clinic, 2600 Belle Chasse Highway, Suite I, Gretna, LA 70056-7156
3863521               + ConServe, PO Box 7, Fairport, NY 14450-0007
3863525               + DNF Associates, 2351 N. Forest Road, Suite 110, Getzville, NY 14068-9902
3863524                 DivvyDose, PO Box 5226, Rock Island, IL 61204-5226
3863526               + Duramed, Inc., 1015 24th Street, Kenner, LA 70062-5268
3863529               + FCBS, Inc., 330 S. Warminster Rd, Suite 353, Hatboro, PA 19040-3433
3863530                 Fingerhut, P.O. Box 70281, Philadelphia, PA 19176-0281
3863533               + Fresenius Medical Care Pharmacy Service, 11001 Danika Way N, Saint Petersburg, FL 33716-3724
3863534               + Fresenius Medical Care West Bank, PO Box 919214, Dallas, TX 75391-9214
3863536                 Good Housekeeping, PO Box 6000, Harlan, IA 51593-1500
3863537               + Indigo Card/Genesis FS Card Services, PO Box 4499, Beaverton, OR 97076-4499
3863538               + Jefferson Parish Water Department, 4500 Westbank Expressway, Marrero, LA 70072-3143
3863539                 Kohl's Credit/Capital One, Attn: Credit Administrator, PO Box 3043, Milwaukee, WI 53201-3043
3863540                 LMG, LLC, Attn: 14236M, PO Box 14000, Belfast, ME 04915-4033
3863548              ++ MIDWEST FIDELITY SERVICES LLC, 103 SOUTH MAIN STREET, OTTAWA KS 66067-2327 address filed with court:, Midwest
                        Fidelity Services, 103 S. Main Street, Ottawa, KS 66067
3863544               + Midland Credit Management, 350 Camino de la Reince, Suite 100, San Diego, CA 92108-3007
3863545                 Midland Credit Management, Inc., PO Box 2001, Warren, MI 48090-2001
3863549                 Ochsner Health System, PO Box 61838, New Orleans, LA 70161-1838
3863550               + Ochsner Home Medical Equipment, PO Box 1259, Department 140418, Oaks, PA 19456-1259
3863551                 One Advantage, LLC, PO Box 23860, Belleville, IL 62223-0860
3863553                 Publishers Clearing House, PO Box 6344, Harlan, IA 51593-1844
3863554                 Receivable Recovery Services, LLC, PO Box 7100, Metairie, LA 70010-7100
3863556               + Southern Credit Recovery, P.O. Box 8710, Metairie, LA 70011-8710
3863558                 Uncle Warbucks, 1329-D Arena Road, Lot 110, Quebec, Canada J0L1B0
3863560                 West Jefferson Medical Center, PO Box 919266, Dallas, TX 75391-9266
3863561               + Westside/Leitz-Eagan Funeral Home, 5101 Westbank Expressway, Marrero, LA 70072-2938

TOTAL: 30

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: mstross@slls.org
                                                                                        Mar 18 2021 19:26:00      Michele C. Stross, Southeast Louisiana Legal
                                                                                                                  Services, 401 Whitney Avenue, Suite 520, Gretna,
                                                                                                                  LA 70056
tr                     + EDI: BBRIVERAFULTON.COM
                                                                                        Mar 18 2021 22:58:00      Barbara Rivera-Fulton, P.O. Box 19980, New
                                                                                                                  Orleans, LA 70179-0980
smg                       EDI: LADOR
                                                                                        Mar 18 2021 22:58:00      Louisiana Department of Revenue, Collection
          Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                         Notice Page 5 of 6
District/off: 053L-2                                           User: admin                                                      Page 2 of 3
Date Rcvd: Mar 18, 2021                                        Form ID: 309A                                                  Total Noticed: 55
                                                                                                 Division/Bankruptcy Section, P. O. Box 66658,
                                                                                                 Baton Rouge, LA 70896-6658
smg              + Email/Text: bankruptcy_bpc@lwc.la.gov
                                                                          Mar 18 2021 19:26:00   Louisiana Workforce Commission, UI Tax
                                                                                                 Liability and Adjudications, Attn: Bankruptcy
                                                                                                 Unit, 1001 N. 23rd Street, Baton Rouge, LA
                                                                                                 70802-3338
ust              + Email/Text: ustpregion05.nr.ecf@usdoj.gov
                                                                          Mar 18 2021 19:26:00   Office of the U.S. Trustee, 400 Poydras Street,
                                                                                                 Suite 2110, New Orleans, LA 70130-3238
3863514            Email/Text: bankruptcy@acadian.com
                                                                          Mar 18 2021 19:26:00   Acadian Ambulance Services, PO Box 92970,
                                                                                                 Lafayette, LA 70509-2970
3863515          + Email/Text: collections@asifcu.com
                                                                          Mar 18 2021 19:26:00   ASI Federal Credit Union, 1554 Westbank
                                                                                                 Expressway, Westwego, LA 70094-4800
3863518          + EDI: CAPITALONE.COM
                                                                          Mar 18 2021 22:58:00   Capital One Bank USA, NA, P.O. Box 71083,
                                                                                                 Charlotte, NC 28272-1083
3863519            EDI: WFNNB.COM
                                                                          Mar 18 2021 22:58:00   Comenity Bank, Bankruptcy Department, PO Box
                                                                                                 182182, Columbus, OH 43218-2182
3863520            EDI: WFNNB.COM
                                                                          Mar 18 2021 22:58:00   Comenity Bank/Woman Within, Bankruptcy
                                                                                                 Department, PO Box 182125, Columbus, OH
                                                                                                 43218-2125
3863522            Email/PDF: creditonebknotifications@resurgent.com
                                                                          Mar 18 2021 19:43:26   Credit One Bank, PO Box 60500, City Of
                                                                                                 Industry, CA 91716-0500
3863528            Email/Text: bknotice@ercbpo.com
                                                                          Mar 18 2021 19:26:00   ERC, PO Box 23870, Jacksonville, FL
                                                                                                 32241-3870
3863527          + Email/Text: credit7@entergy.com
                                                                          Mar 18 2021 19:26:00   Entergy, P.O. Box 8108, Baton Rouge, LA
                                                                                                 70891-8108
3863531            EDI: BLUESTEM
                                                                          Mar 18 2021 22:58:00   Fingerhut Advantage, PO Box 166, Newark, NJ
                                                                                                 07101-0166
3863532          + EDI: FSAE.COM
                                                                          Mar 18 2021 22:58:00   FirstSource, 205 Bryant Woods South, Buffalo,
                                                                                                 NY 14228-3609
3863535          + EDI: PHINGENESIS
                                                                          Mar 18 2021 22:58:00   Genesis FS Card Services, PO Box 4477,
                                                                                                 Beaverton, OR 97076-4401
3863541            Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Mar 18 2021 19:41:07   LVNV Funding, LLC, PO Box 10497, Suite 600,
                                                                                                 Greenville, SC 29603-0497
3863542            Email/Text: med1bknotice@med1solutions.com
                                                                          Mar 18 2021 19:27:00   MED-1 Solutions, LLC, 517 US Highway 31N,
                                                                                                 Greenwood, IN 46142-3932
3863548            Email/Text: ahull@midwestfidelity.com
                                                                          Mar 18 2021 19:26:00   Midwest Fidelity Services, 103 S. Main Street,
                                                                                                 Ottawa, KS 66067
3863543          + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                          Mar 18 2021 19:46:26   Merrick Bank, PO Box 9201, Old Bethpage, NY
                                                                                                 11804-9001
3863546          + EDI: MID8.COM
                                                                          Mar 18 2021 22:58:00   Midland Funding, 2365 Northside Drive, Suite
                                                                                                 300, San Diego, CA 92108-2709
3863547          + EDI: MID8.COM
                                                                          Mar 18 2021 22:58:00   Midland Funding LLC, 8875 Aero Drive 200, San
                                                                                                 Diego, CA 92123-2255
3863552            EDI: PRA.COM
                                                                          Mar 18 2021 22:58:00   Portfolio Recovery Associates LLC, PO Box
                                                                                                 12914, Norfolk, VA 23541
3863555            Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Mar 18 2021 19:46:29   Resurgent Capital Services LP, PO Box 10465,
                                                                                                 Greenville, SC 29603-0465
3863557            Email/Text: hmcgrp@aol.com
                                                                          Mar 18 2021 19:26:00   The HMC Group, 29065 Clemens Road, Suite
                                                                                                 200, Westlake, OH 44145-1179
3863559          + EDI: BLUESTEM
                                                                          Mar 18 2021 22:58:00   WebBank, 215 State Street, Suite 1000, Salt Lake
                                                                                                 City, UT 84111-2336

TOTAL: 26
           Case 21-10338 Doc 19 Filed 03/20/21 Entered 03/20/21 23:17:42 Imaged Certificate of
                                          Notice Page 6 of 6
District/off: 053L-2                                               User: admin                                                            Page 3 of 3
Date Rcvd: Mar 18, 2021                                            Form ID: 309A                                                        Total Noticed: 55

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
3863523                       David Shoemake

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 20, 2021                                        Signature:           /s/Joseph Speetjens
